981 F.2d 1245
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.REMCO DISTRIBUTORS, INC., Plaintiff, Appellant,v.ORECK CORPORATION, Defendant, Appellee.
No. 92-1680.
United States Court of Appeals,First Circuit.
December 17, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
John Foskett, with whom Eric I. Zucker and Deutsch Williams Brooks DeRensis Holland & Drachman, P.C., were on brief for appellant.
Gary W. Smith, with whom Thomas D. Burns, Patricia B. Gary and Burns and Levinson, were on brief for appellee.
D.Mass.
Affirmed.
Before Torruella, Circuit Judge, Brown* and Bownes, Senior Circuit Judges.
Per Curiam.


1
We affirm the district court opinion with respect to counts II-IV for the reasons stated in that opinion.  Appellant did not appeal the district court's judgment on count I.  See Remco Distributors, Inc. v. Oreck Corporation, No.  91-40106 (D. Mass.  April 28, 1992).


2
Affirmed.



*
 Of the Fifth Circuit, sitting by designation